Citation Nr: 0217670	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  94-44 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether an apportionment was properly created.  

2.  Whether an overpayment debt was properly created and 
calculated.  

3.  Entitlement to waiver of recovery of an overpayment in 
the amount of $886.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 decision of the Committee on 
Waivers and Compromises (COWC) of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to waiver of recovery of a 
debt in the amount of $886.00.  

When the case was previously before the Board, in February 
2000, it was Remanded for procedural development.  The 
required action has been completed and the Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is the biological father of the child.  The 
child does not reside with the veteran.  The veteran is not 
reasonably discharging his responsibility for that child's 
support.  Apportionment of $100 monthly would not subject 
the veteran to undue economic hardship.  

3.  The apportionment of veteran's compensation benefits for 
his child in May 1997, effective in August 1996, less 
additional compensation for the child, properly resulted in 
an overpayment of $886.  

4.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran in the creation of the overpayment.  

5.  The veteran's income exceeds his expenses and it would 
not be against equity and good conscience for VA to recover 
the overpayment.


CONCLUSIONS OF LAW

1.  The apportionment of $100 monthly for the veteran's 
child was properly created.  38 U.S.C.A. § 5307(a)(2) (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (2002).  

2.  The overpayment debt of $886 was properly created and 
calculated.  38 C.F.R. § 1.911 (2002).  

3.  Waiver of recovery of the overpayment in the amount of 
$886.00 would not be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to 
performing the pertinent development required under VCAA, 
the RO notified the veteran of his right to submit evidence.  
Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

The rating decision, statement of the case, and supplemental 
statement of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Notably, neither the appellant nor the representative has 
asserted that the case requires further development or 
action under VCAA or its implementing regulations.  The 
veteran has requested VA have a DNA test done to determine 
his paternity.  He states that a previous blood test was 
incorrect and that the custodian and child have failed to 
report for further testing.  It is beyond the scope of VCAA 
to compel such testing.  Moreover, there is sufficient 
evidence of paternity in the record.  

Whether An Apportionment Was Properly Created.  In his May 
1999 hearing testimony before the COWC at the RO, the 
veteran asserted that the child for whom the apportionment 
was created was not his.  He requested a DNA test.  He 
stated that the mother of the child refused to bring him in 
for DNA testing.  He acknowledged a previous blood test and 
felt it was not accurate.  

The custodian of the child submitted a Court Order which 
reads, in pertinent part:

[The custodian] testified that the 
parties had a sexual relationship for two 
years and that [the veteran] was her 
exclusive sexual partner during the time 
of possible conception.  ...  The Court 
received into evidence the results of the 
HLA paternity tests which revealed that 
[the veteran] is extremely likely 
(99.68%) to be the father of [the child].  
The Court is impressed with the testimony 
related to the HLA tests and evaluation 
and found said testimony to be credible.  
On the other hand, some of the testimony 
of [the veteran] was not as creditable.  
The demeanor of [the veteran] (his post 
traumatic stress disorder 
notwithstanding) did not lend credibility 
to his testimony.  The Court having 
carefully considered all the evidence in 
this cause, the argument of Counsel, and 
the applicable laws of the State of 
Alabama, it is 
ORDERED, ADJUDGED AND DECREED as follows:
1.  That [the veteran] is hereby adjudged 
to be the biological father of [the 
child].  
2.  That [the veteran] has a financial 
obligation to assist in the support of 
[the child] and is hereby ORDERED to make 
payments of $100.00 per month through the 
District Attorney's Child Support 
Enforcement Unit [...] payable to [the 
custodian] for the use and benefit of 
[the child].  Said payments shall 
commence on September 1, 1991 and 
continue each and every month thereafter 
until such time as [the child] attains 
the age of majority, becomes otherwise 
emancipated or pending further or 
different Orders of this Court.  

The veteran has testified that he is not the father of the 
child, but has offered no evidence to support this 
assertion.  On the other hand, the claimant submitted a 
Court Order which concluded that the veteran was the child's 
father.  Review of the Order shows that it is based on both 
testimonial evidence and laboratory data and considered the 
veteran's assertions.  The Board finds that the 
preponderance of evidence establishes that the veteran is 
the biological father of the child.  38 U.S.C.A. § 101(4) 
(West 1991).  

Generally, any or all of the VA disability compensation 
benefits payable on account of a veteran may be apportioned 
on behalf of a child not residing with the veteran if he is 
not reasonably discharging his responsibility for that 
child's support.  No apportionment will be made where the 
veteran or his or her fiduciary is providing for his or her 
dependents.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450 (2002).  

In addition to the Court Order, the claimant has submitted a 
copy of an Order of Continuing Income Withholding for 
Support, dated in August 1991, which directs withholding of 
$100 per month of the veteran's disposable income.  There is 
also a letter from the support recovery unit, dated in 
September 1991, to the effect that the veteran is to pay 
$100 per month.  

The claimant reports that the child is living with her and 
that the veteran has not paid the $100 per month awarded by 
the Court.  The veteran has not contested this.  He has not 
claimed that he is providing support.  He has not submitted 
evidence that he is paying support.  Thus, the preponderance 
of evidence on this point establishes: that child does not 
reside with the veteran, and that the veteran is not 
reasonably discharging his responsibility for that child's 
support.  

Where financial hardship of the child is shown to exist, an 
apportionment may be made on behalf of such child so long as 
the apportionment would not subject the veteran to undue 
economic hardship. 38 C.F.R. § 3.451 (2002).

In a January 1997 statement, the claimant reported that she 
has a total income of $920 per month from wages and child 
support.  Monthly expenses were reported to be: food $125; 
clothing $255 every 3 months for 2 children; hair cuts for 
him $14; beauty salon for her $50; recreation, movies, games 
and athletics: $80.  The claimant stated that her rent was 
$375 and utilities were $150 or more.  She reported that she 
had no property, bank accounts, stocks or bonds, except her 
car.  She acknowledged that she received $85 from the Social 
Security Administration (SSA) for the child.  These figures 
establish that financial hardship of the child is shown to 
exist.  38 C.F.R. § 3.451 (2002).  There is no evidence to 
the contrary.  

In a financial status report dated in August 1997, the 
veteran reported that his wife worked as a part time cook.  
Her income was not reported.  [The veteran later submitted a 
divorce decree, dated in April 2002.]  The veteran reported 
that he was in receipt of SSA income of $852 for himself and 
$85 for his spouse, monthly.  Monthly VA compensation of 
$2210 was reported.  Average monthly expenses were reported 
to be rent or mortgage: $500; food $500; utilities and heat 
$530; telephone $100; clothes for each $200 to $300 each; 
satellite $100; monthly payment on installment contracts and 
debts $250; furniture $100; and loans $100.  He reported 
having a 1970 automobile and no other assets.  He stated 
that he had a mentally handicapped daughter to support.  

The veteran's VA compensation and SSA benefits total $3062.  
His reported expenses total $2780.  This leaves more than 
enough to meet his child support obligation of $100.  
Moreover, some of the figures appear to be excessive, such 
as utility and clothing costs.  Further, it is more 
important that the veteran provide for the basic needs of 
his child rather than the luxury of a satellite connection 
for the same amount, $100.  The Board finds that 
apportionment would not subject the veteran to undue 
economic hardship.  38 C.F.R. § 3.451 (2002).  

Whether An Overpayment Debt Was Properly Created And 
Calculated.  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  VA shall notify the debtor in 
writing of the exact amount of the debt; the specific 
reasons for the debt, in simple and concise language; and of 
his or her right to informally dispute the existence or 
amount of the debt, as well as to request waiver of 
collection of the debt; and that these rights can be 
exercised separately or simultaneously.  38 C.F.R. § 1.911 
(2002).  If the debtor writes to VA and questions whether he 
or she owes the debt or whether the amount is accurate, VA 
will, as expeditiously as possible, review the accuracy of 
the debt determination, and if the resolution is adverse to 
the debtor, he or she may also request waiver of collection.  
38 C.F.R. § 1.911 (2002).

The claim for apportionment was received on July 17, 1996.  
In December 1996, the RO informed the veteran that VA would 
begin withholding the sum of $100 monthly, effective March 
1, 1997, while evidence was being submitted.  He was 
informed that if apportionment was granted the effective 
date would be August 1, 1996, and the adjustment would 
result in an overpayment.  A March 1997 letter notified the 
veteran that the claim for an apportionment was denied and 
that all monies withheld would be immediately restored to 
him.  A May 1997 letter notified the veteran of the change 
in his payments and the apportionment of $100 monthly for 
his child.  The letter notified the veteran that an 
overpayment was created.  

In November 1997, the COWC reconsidered the veteran's waiver 
request.  It was explained that the veteran was in receipt 
of compensation at the rate of 80 percent (the veteran is 
rated as totally disabled on the basis of individual 
unemployability) with an additional allowance for a spouse 
and four children.  The custodian of a dependent child 
requested an apportionment of the veteran's benefits in July 
1996.  The veteran was notified in December 1996 of the 
claim and given due process.  Apportionment was denied in 
March 1997 because the custodian failed to provide VA with 
the required information and all withholdings were restored 
to the veteran.  However, financial evidence was later 
identified by VA and apportionment was approved.  In May 
1997, award action was taken to establish an apportionment 
effective August 1, 1996.  This adjustment created the 
overpayment.

In February 2000, the Board REMANDED the case, in part, for 
the RO to adjudicate whether the veteran's overpayment debt 
was properly created and calculated.  The June 2000 
statement of the case shows that the RO completed this 
adjudication and concluded that the overpayment was properly 
created and calculated.  The Board's review of the file 
leads us to agree that overpayment was, in fact, properly 
created and calculated, as the result of the final 
adjustment in May 1997.  

Entitlement To Waiver Of Recovery Of An Overpayment In The 
Amount Of $886.00.  The law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where there has been fraud, misrepresentation, or bad faith.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(2002).  Bad faith is defined as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2002).  In this case, the July 1997 
decision of the COWC determined that there was no evidence 
of fraud, misrepresentation or bad faith on the part of the 
veteran.  The Board's review of the record does not disclose 
any evidence of fraud, misrepresentation or bad faith on the 
part of the veteran.  Since there was no fraud, 
misrepresentation or bad faith on the part of the veteran, 
we may consider if equity and good conscience warrant 
waiver.  

A standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:  (1) Fault of debtor; (2) Weighing fault of 
debtor against VA fault; (3) Whether collection would 
deprive debtor or family of basic necessities; (4) Whether 
withholding of benefits or recovery would nullify the 
objective for which the VA benefits were intended; 
(5) Unjust enrichment; and (6) Changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (2002).  

VA is recouping the overpayment at the rate of $25 per 
month.  The salient facts in this case are found in the 
veteran's financial status report, set forth above in 
detail.  Even with $100 being apportioned monthly, the 
veteran's income exceeds his expenses by more than the $25.  
It would not be against equity and good conscience to apply 
this excess to his just debt to the government.  

Even though the veteran was not at fault in the creation of 
the debt, the collection of $25 monthly, would not be 
against equity and good conscience.  Processing the claim 
did take several months; however, there is no fault on the 
part of VA which would warrant waiver when weighed against 
the veteran's just debt.  The financial status information 
provided by the veteran and detailed above, establishes that 
collection of $25 monthly would not deprive the debtor or 
his family of basic necessities.  Withholding of $25 from 
his VA compensation benefits or recovery would have minimal 
impact and would not nullify the objective for which the VA 
benefits were intended.  Waiver of recovery would 
essentially result in VA assuming part of the veteran's 
child support responsibilities, at government expense, and 
thus unjustly enriching the veteran.  VA action did not 
cause the veteran to change position to his detriment.  38 
C.F.R. § 1.965(a) (2002).  Weighing all the factors, it 
would not be against equity and good conscience to collect 
the overpayment from the veteran.  


ORDER

An apportionment of $100 per month was properly created.  

An overpayment debt of $886 was properly created and 
calculated.  

Waiver of recovery of an overpayment in the amount of $886 
is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 

